Title: From Benjamin Franklin to Chaumont, 18 December 1780
From: Franklin, Benjamin
To: Chaumont


Passy ce 18. Xbre. 1780.
Le Contrat pour le fret a été fait, entre vous, Monsieur, et Mr. Williams. Par ce Contrat, c’est lui qui doit tirer les Lettres de Change sur moi, quand le Vaisseau sera prêt a partir de l’Orient; Je n’ai rien a faire dans toute cette Operation que d’accepter ces traittes qui suivant le Contract doivent être tirées à trois usances et de les payer lors qu’elles seront échues. Les longueurs dont vous vous plaignez ne viennent pas de notre Part. Vous sçavez que j’ai des Ennemis qui sont partis d’ici et qui sont actuellement en Amerique prêts à me denoncer et à me perdre, si je leur en donne la moindre Occasion. Cette affaire regardant mes commetants, je ne puis me mêler de votre Contract avec M. Williams en donnant des Traittes avant le tems specifié, sans prendre les Cautions que vous m’offrez, je serois accusé et regardé comme coupable de n’avoir pas pris ces Precautions. Mais desirant vous aider, Si la Caution dont vous faites mention est jugée suffisante par leur Banquier M. Grand je n’hesiterai pas d’accepter ou de faire des Billets payables en trois mois, pour la Somme de 200.000 l.t.
Je suis avec beaucoup de respect et d’amitié, Mr., &c
M. Le Ray de Chaumont.
